 


110 HRES 1069 EH: Resolution condemning the broadcasting of incitement to violence against Americans and the United States in media based in the Middle East, calling for the designation of al-Aqsa TV as a Specially Designated Global Terrorist entity, and for other purposes.
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1069 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Resolution condemning the broadcasting of incitement to violence against Americans and the United States in media based in the Middle East, calling for the designation of al-Aqsa TV as a Specially Designated Global Terrorist entity, and for other purposes. 
 
 
Whereas freedom of the press and freedom of expression are the foundations of free and prosperous societies worldwide and are among America’s most cherished values;
Whereas with freedom of the press and freedom of expression comes the responsibility to refrain from incitement to violence and to repudiate purveyors of such incitement;
Whereas for years, media outlets in the Middle East have repeatedly published or broadcasted incitement to violence against the United States and its citizens;
Whereas Hamas is designated as a terrorist organization by both the United States and the European Union;
Whereas Hamas owns and operates al-Aqsa TV;
Whereas Hamas uses al-Aqsa TV to promote the organization’s extremist and violent ideas by, inter alia, airing children's shows such as Tomorrow's Pioneers and Those who Excel, the primary goal of which is to breed new anti-Israeli and anti-Western terrorists;
Whereas in April 2008 Hamas gruesomely depicted the murder of the President of the United States through the use of puppets on a children’s show;
Whereas al-Aqsa TV has used popular cartoon figures to indoctrinate children and incite them toward hatred and violence, in one instance depicting a Bugs Bunny-like character declaring that he will finish off the Jews and eat them;
Whereas al-Aqsa TV is currently being transmitted by satellites owned by the France-based, privately owned Eutelsat and by the Saudi Arabia-based, Arab League-owned Arabsat;
Whereas Hamas’ al-Aqsa TV follows the model of Lebanese Hezbollah’s al-Manar TV, which also promotes terrorism and incitement to violence against the United States and its citizens and is widely telecast throughout the Arab world via Arabsat and the Egypt-based, state-owned Nilesat;
Whereas Hezbollah launched the television station al-Manar in 1991 and has since funded and operated it as a station of resistance, intending to use it as a weapon to further its goals of promoting violence against the United States and Israel;
Whereas in 2000, al-Manar launched a satellite television channel that now has an estimated daily viewership of 10,000,000 people worldwide;
Whereas al-Manar regularly broadcasts video clips that glorify insurgent attacks against American and Coalition forces in Iraq;
Whereas the United States designated al-Manar TV a Specially Designated Global Terrorist (SDGT) entity in 2006;
Whereas Press TV, Iran's English-language satellite television network, is transmitted via the satellite providers ArabSat, NileSat, AsiaSat, HotBird, HispaSat, IntelSat, and Galaxy, and is viewable in North America, South America, the Middle East, Europe, Asia, and Africa;
Whereas al-Alam TV, Iran's Arabic-language satellite television network, is transmitted via the satellite providers ArabSat, NileSat, AsiaSat, HotBird, TelStar, and Galaxy, and is viewable in North America, the Middle East, Europe, Asia, and Africa;
Whereas many Iranian state-controlled television channels have broadcast incitement to violence against United States citizens, including coverage of rallies and speeches at which Iranian leaders, clerics, children, and mass audiences have declared Death to America!;
Whereas on March 6, 2008, al-Alam broadcasted a warning from an Iraqi insurgent that if the USS Cole was not withdrawn from off the coast of Lebanon, his group would be targeting all the United States interests, especially the warships [docked] in Umm Qasr beaches in southern Iraq;
Whereas al-Zawra is presently a nonoperational Iraqi satellite television channel that broadcasted during 2006 and 2007;
Whereas the Government of Iraq banned al-Zawra in November of 2006 for inciting violence and murder;
Whereas multiple reports indicate that after being banned in Iraq, al-Zawra broadcast via a satellite uplink based in Syria until transmissions apparently ceased in July 2007;
Whereas al-Zawra broadcasted videos of violent attacks against American forces in Iraq depicting the destruction of humvees and armored vehicles, recruitment videos for the Abu Bakr al-Sadiq al-Salafi Battalion of al-Qaeda in Iraq, and videos that feature prominently Juba, a sniper that allegedly targeted Coalition forces and called for viewers to engage in violence against Coalition forces in Iraq;
Whereas in 2007, al-Zawra aired a program widely known as Hidden Camera Jihad, a compilation of attacks filmed and executed by insurgents against Coalition forces in Iraq and accompanied by sound effects, scornful English language captions, and a laugh track;
Whereas al-Rafidayn, an Arabic-language satellite television channel based in Egypt with a focus on Iraq, is broadcast via NileSat to the Middle East and North Africa, and is affiliated with the Association of Muslim Scholars, an anti-American Islamist group based in Iraq;
Whereas al-Rafidayn has repeatedly broadcast video clips produced by Sunni insurgent and terrorist groups in Iraq, and the channel's news broadcasts have frequently broadcasted videos, poems, and songs that praise those groups and their attacks on American forces in Iraq;
Whereas television channels that broadcast incitement to violence against United States citizens and others have demonstrated the ability to shift their operations to different countries and their transmissions to different satellite providers in order to continue broadcasting and to evade accountability;
Whereas television channels such as al-Aqsa, al-Manar, and al-Zawra broadcast incitement to violence against Americans and Israelis, purvey hatred against the West, and aid Foreign Terrorist Organizations in recruitment, fundraising, and propaganda;
Whereas the use of media outlets by advocates of violence against Americans poses a clear and present danger to the security of United States service members and American civilians serving throughout the Middle East; and
Whereas it is imperative for the United States to use all possible legal and diplomatic tools to counter the threats to American service and civilian personnel that result from the control or use of media outlets by SDGTs and other entities that intend to inflict violence on Americans: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the broadcast of incitement to violence and hatred against Americans, Israelis, and the West by media based in the Middle East;
(2)urges governments throughout the Middle East, American allies, and other responsible Nations to officially and publicly repudiate purveyors of hatred and incitement to violence against Americans, Israelis, and others;
(3)calls on the President to designate al-Aqsa TV a Specially Designated Global Terrorist (SDGT) entity;
(4)condemns Hamas for using children's television programming to incite hatred, violence, and anti-Semitism;
(5)demands Hamas recognize the State of Israel's right to exist, renounce the use of violence and terrorism as political goals, and accept all past peace agreements with the State of Israel;
(6)calls on Saudi Arabia, the primary shareholder in Arabsat, and on all other Arab States that own shares in Arabsat, to cease immediately the transmission of telecasts by al-Aqsa TV and al-Manar TV;
(7)calls on Egypt, which owns Nilesat, to cease immediately the transmission of telecasts by al-Rafidayn TV and al-Manar TV;
(8)calls on the owners of Eutelsat and the Government of France, which legislates what may be broadcast on satellites based in France, to cease immediately the transmission of telecasts by al-Aqsa TV;
(9)urges the President to consider designating as SDGTs satellite providers that knowingly and willingly contract with entities designated as SDGTs to broadcast their channels, or to consider implementing other punitive measures against satellite providers that transmit al-Aqsa TV, al-Manar TV, al-Rafidayn TV, or any other terrorist-owned and operated station;
(10)calls on the President to take into consideration state sponsorship of anti-American incitement to violence when determining the level of assistance to, and frequency and nature of relations with, regional States; and 
(11)urges all governments and private investors who own shares in satellite companies or otherwise influence decisions about satellite transmissions to oppose transmissions of telecasts by al-Aqsa TV, al-Manar TV, al-Rafidayn TV, or any other terrorist-owned and -operated stations that similarly purvey insidiously anti-American, anti-Western, anti-Israeli, and anti-Semitic messages and openly incite their audiences to commit acts of terrorism. 
 
Lorraine C. Miller,Clerk.
